Exhibit 10.2(c)

 

VIRGIN GALACTIC HOLDINGS, INC.

2019 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Virgin Galactic Holdings, Inc., a Delaware corporation (the “Company”) has
granted to the participant listed below (“Participant”) the stock option (the
“Option”) described in this Stock Option Grant Notice (the “Grant Notice”),
subject to the terms and conditions of the Virgin Galactic Holdings, Inc. 2019
Incentive Award Plan (as amended from time to time, the “Plan”) and the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”), both of which
are incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice or the Agreement have the meanings
given to them in the Plan.

 

Participant:    Grant Date:    Exercise Price per Share:    [Can be no less than
100% of the FMV on the Grant Date] Shares Subject to the Option:    Final
Expiration Date:    [Can be no later than 10th anniversary of Grant Date]
Vesting Commencement Date:    Vesting Schedule:    [To be specified] Type of
Option    [Incentive Stock Option]/[Non-Qualified Stock Option]

By accepting (whether in writing, electronically or otherwise) the Option,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement[, and further agrees that, as of the Grant Date, all options
previously granted to Participant pursuant to the Vieco 10 Limited 2014 Share
Option Plan covering common shares in Vieco 10 Limited were canceled, and
Participant has no further right, title or interest in or to any such option
awards]. Participant has reviewed the Plan, this Grant Notice and the Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice and the Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.

 

VIRGIN GALACTIC HOLDINGS, INC.              PARTICIPANT

By:  

 

   

 

Name:  

 

    [Participant Name] Title:  

 

   



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

ARTICLE II.

PERIOD OF EXERCISABILITY

2.1    Commencement of Exercisability.

(a)    The Option will vest and become exercisable according to the vesting
schedule in the Grant Notice (the “Vesting Schedule”) except that any fraction
of a Share as to which the Option would be vested or exercisable will be
accumulated and will vest and become exercisable only when a whole Share has
accumulated.

(b)    In addition, the then-unvested portion of the Option shall fully vest and
become exercisable on an accelerated basis upon Participant’s Termination of
Service (i) by the Company (or a Subsidiary) without Cause on or within 24
months following the date of a Change in Control. The accelerated vesting in
this Section 2.1(b)(i) is subject to Participant’s timely execution and
non-revocation of a general release of claims.

(c)    The Option will immediately expire and be forfeited as to any portion
that is not vested and exercisable as of Participant’s Termination of Service
for any reason (after taking into consideration any accelerated vesting and
exercisability which may occur in connection with such Termination of Service)
except as otherwise determined by the Administrator or provided in a binding
written agreement between Participant and the Company.

2.2    Duration of Exercisability. The Vesting Schedule is cumulative. Any
portion of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.

2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:

(a)    The final expiration date in the Grant Notice;

(b)    Except as the Administrator may otherwise approve, the expiration of
three months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause (as defined below) or by
reason of Participant’s death, disability or Retirement;

 

1



--------------------------------------------------------------------------------

(c)    Except as the Administrator may otherwise approve, the expiration of one
year from the date of Participant’s Termination of Service by reason of
Participant’s death, disability or Retirement; and

(d)    Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.

As used in this Agreement, “Cause” means (i) if Participant is a party to a
written employment or consulting agreement with the Company or a Subsidiary in
which the term “cause” is defined (a “Relevant Agreement”), “Cause” as defined
in the Relevant Agreement, and (ii) if no Relevant Agreement exists, (A) the
Administrator’s determination that Participant failed to substantially perform
Participant’s duties (other than a failure resulting from Participant’s
disability); (B) the Administrator’s determination that Participant failed to
carry out, or comply with any lawful and reasonable directive of the Board or
Participant’s immediate supervisor; (C) Participant’s conviction, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or
indictable offense or crime involving moral turpitude; (D) Participant’s
unlawful use (including being under the influence) or possession of illegal
drugs on the premises of the Company or any of its Subsidiaries or while
performing Participant’s duties and responsibilities for the Company or any of
its Subsidiaries; (E) Participant’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, or breach of fiduciary duty against the Company or
any of its Subsidiaries; or (F) Participant’s material breach of any material
obligation under any applicable policy of the Company or its affiliates
(including any code of conduct or harassment policies).

As used in this Agreement, “Retirement” shall mean a Termination of Service due
to retirement (as determined by the Administrator in its sole discretion) if
such Termination of Service occurs (i) on or after the completion by Participant
of ten years of employment with the Company and/or its Subsidiaries and
(ii) when Participant’s age equals or exceeds 50 (in each case measured in
years, rounded down to the nearest whole number).

ARTICLE III.

EXERCISE OF OPTION

3.1    Person Eligible to Exercise. During Participant’s lifetime, only
Participant may exercise the Option. After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

3.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the Plan at any time prior to the time the Option
or portion thereof expires, except that the Option may only be exercised for
whole Shares.

3.3    Tax Withholding.

(a)    Unless the Administrator otherwise determines, the Company shall
withhold, or cause to be withheld, Shares otherwise vesting or issuable under
this Option in satisfaction of any applicable withholding tax obligations. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
individual statutory withholding rates in Participant’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income.

 

2



--------------------------------------------------------------------------------

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares. The Company and the Subsidiaries do
not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

3



--------------------------------------------------------------------------------

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the Option, as and when exercised pursuant to the terms hereof.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

4.12    Incentive Stock Options. If the Option is designated as an Incentive
Stock Option:

(a)    Participant acknowledges that to the extent the aggregate fair market
value of shares (determined as of the time the option with respect to the shares
is granted) with respect to which stock options intended to qualify as
“incentive stock options” under Section 422 of the Code, including the Option,
are exercisable for the first time by Participant during any calendar year
exceeds $100,000 or if for any other reason such stock options do not qualify or
cease to qualify for treatment as “incentive stock options” under Section 422 of
the Code, such stock options (including the Option) will be treated as
non-qualified stock options. Participant further acknowledges that the rule set
forth in the preceding sentence will be applied by taking the Option and other
stock options into account in the order in which they were granted, as
determined under Section 422(d) of the Code. Participant also acknowledges that
if the Option is exercised more than three months after Participant’s
Termination of Service, other than by reason of death or disability, the Option
will be taxed as a Non-Qualified Stock Option.

(b)    Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made (a) within two years from the Grant
Date or (b) within one year after the transfer of such Shares to Participant.
Such notice will specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.

* * * * *

 

4